NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



KELLY WAYNE RILEY, DOC # R27322,              )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-3315
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed May 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Philip J. Federico, Judge.

Kelly Wayne Riley, pro se.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and BADALAMENTI and SMITH, JJ., Concur.